[Cite as Aggressive Mechanical, Inc. v. Ohio School Facilities Comm., 2012-Ohio-6333.]



                                                        Court of Claims of Ohio
                                                                                      The Ohio Judicial Center
                                                                              65 South Front Street, Third Floor
                                                                                         Columbus, OH 43215
                                                                               614.387.9800 or 1.800.824.8263
                                                                                          www.cco.state.oh.us



AGGRESSIVE MECHANICAL, INC.

       Plaintiff

       v.

OHIO SCHOOL FACILITIES COMMISSION

       Defendant

Case No. 2010-12745

Judge Joseph T. Clark
Magistrate Holly True Shaver

JUDGMENT ENTRY

        {¶ 1} On September 18, 2012, the magistrate issued a decision recommending
judgment for plaintiff.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”
        {¶ 3} Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either
during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of objections to a
magistrate’s decision or after the fourteen days have expired. If the court enters a
judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
objections, the timely filing of objections to the magistrate’s decision shall operate as an
automatic stay of execution of the judgment until the court disposes of those objections
and vacates, modifies, or adheres to the judgment previously entered.”
Case No. 2010-12745                         -2-                      JUDGMENT ENTRY



         {¶ 4} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.      Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of plaintiff.




                                           _____________________________________
                                           JOSEPH T. CLARK
                                           Judge


cc:


David A. Beals                                 Douglas M. Beard
Jon C. Walden                                  Michael F. Copley
Assistant Attorneys General                    1015 Cole Road
150 East Gay Street, 18th Floor                Galloway, Ohio 43119
Columbus, Ohio 43215-3130

002
Filed September 18, 2012
To S.C. Reporter January 28, 2013